Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding the priority of the instant application, app. 13/837748 does not mention barrier/walls, or light pipes, but mentioned an ‘encapsulating material’ but does not discuss anything with regard to air gaps. As for 61/710768, this app. does not mention barrier/walls, light pipes, or air gaps at all. Thus, these two apps. do not qualify as evidence to change the priority date of the instant application. 
For all pending claims, except claims 31 and 32, the claims have the effective filing date of 10/07/2013. As for claims 31 and 32, these two claims have the effective filing date of 01/27/2014 to 61/932094 based on the keyword: correlated double sampling circuitry.
Status of Claims
Claims 5-13, 16-17, 20-21, 23, 27-32 are pending, all pending claims have been amended in view of amended independent claim 5. Claims 1-4, 14-15, 18-19, 22, 24-26 and 33-91 have been cancelled. 
Response to Amendment
With regard to the ODP rejection, the Applicant’s arguments has been considered but are moot since the rejection has been modified in view of the current claim amendments. 
The claim objections and 35 USC 112(b) rejections are withdrawn in view of current claim amendments.
As for the 35 USC 102 rejections, the Applicant’s arguments have been fully considered but are moot. The rejection has been withdrawn and new grounds of rejections are made below in accordance with the current claim amendments.
Preliminary Amendment
In the interview dated 03/11/2021 with the Applicant’s representative Peter Scull, it was clarified that claim 17, requires an “and” between the two claim clauses. Claim 17 is amended as follows for purposes of examination:
Claim 17. (Currently Amended) A device according to claim 5, the one or more light sensors being centrally disposed relative one or more light sources to sense reflected light emitted from the light sources; and the one or more light sources being peripherally disposed relative to the light sensors.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 is rejected on the ground of nonstatutory double patenting over claim 3 of U.S. Patent No. 10,610,159 (hereinafter “Pat’159”) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 5 is rejected by claims 3 of Pat’129 which recites a device comprising light sources, light sensors, a barrier wall, and a light transmissive material 
Claim Interpretation
With regard to claim 5, lines 11-15, the limitation:
 “encapsulating by having substantially no air gaps between the light transmissive material encapsulating the one or more light sources and the one or more sensors, for: providing increased efficiency in light emission to the skin and capturing otherwise lost photons”
	
	The italicized limitation is treated as a functional limitation as a result of the recited structure, i.e. “encapsulating by having substantially no air gaps between the light transmissive material encapsulating the one or more light sources and the one or more sensors.” Thus, these limitations are interpreted under MPEP 2114.
This interpretation is support by the Applicant’s own Specification [0052-0053]: 
[0052] Preferred structures of this type may include a transparent optical medium, here the light pipe material 121d. This light pipe material may be molded into a shape within and/or surrounding the relatively opaque barrier wall 122 (see e.g., Fig. 1Q, described further below), and contain sources 1 11c and 1 11d (and/or others if/when present) within the wall 122 and/or contain outside the wall 122 (between wall 122 and wall 123) the diode detectors 112c, 112d, 112e and/or 112f (and/or others if/when present) embedded in that structure 121d with little or substantially no air gaps between the detectors and the light pipe material. The detector devices 112c, 112d, 112e and/or 112f may be molded into the optical medium, i.e., light pipe material, itself, or could be inside premolded cavities in that optical medium. Optical structures of this type, could be generally referred to as "light pipes". 
 
[0053] The shape of the light pipe structure 121d and/or surface 121e can be chosen in a variety of ways, depending on the number and size or shape of the detector diodes, and may be designed in such a way as to capture scattered light received from the skin or flesh material not directly in contact or above any detector diode, and contain it by means of total internal reflection, and using scattering reflective surfaces, to redirect rays in a direction towards one or more of the photo diodes. In this way, light that would be lost in previous designs, is captured by devices of these present implementations. In Figs 1N and 10, the epoxy (light pipe) 121d is relatively flat, i.e., presenting a relatively flat surface 

In here, as shown annotated Fig. 1 below, in which the light transmissive material 121d/121e (light pipe/epoxy, ‘colored area’) having the flat top and substantially no gap between the light sensors and light sources is sufficient to achieve the intended function of “providing increased efficiency in light emission to the skin and capturing otherwise lost photons.”

    PNG
    media_image1.png
    422
    779
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13, 16-17, 21, 23, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Takatani et al. US 5,203,329 (hereinafter “Takatani”, previously cited) in view of Kuhn et al. US 2010/0317937 A1 (hereinafter “Kuhn”).

    PNG
    media_image2.png
    474
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    349
    754
    media_image3.png
    Greyscale


Regarding claim 5, Takatani discloses a device for health (Abstract and col.2, ll.35-57: reflectance oximeter sensor) the device being configured to be adhered to the skin of a subject, the device comprising: 
light sources (Figs. 2-3: LEDs 12, 14, 15, 17, see col.3, ll.30-34-35, and col.4, ll.4-25); 
one or more light sensors (Figs. 2-3: optical/photo detector 10; see col.3, ll.28-39); and 
a barrier wall (Figs. 2-3: cylindrical barrier 16) disposed, in operative disposition separating the one or more light sources rom the one or more light sensors (as shown in Fig. 3, cylindrical barrier 16 optically isolates the light sources 12/14/15/17 from light sensor 10; see col.2, ll.48-49, col.3, ll.47-54); 
a light transmissive material (Fig.3: 20) having the light sources, at least one of the one or more light sensors and the barrier wall disposed (as shown in Fig. 3, see col. 4, ll.26-29, 20 is “optically clear, mechanically hard material”, optically clear material is light transmissive);
the light transmissive material (20) encapsulating both the one or more light sources and the one or more sensors (encapsulation is shown in Fig. 3), encapsulating by having substantially no air gaps between the light transmissive material encapsulating the one or more light sources and the one or more sensors (refer to Fig. 3 annotated immediately below, light transmissive material 20 is the ‘colored space’, which encapsulates the light sensor 10 and light sources 12/17 leaving no air gaps in between; see col.4, ll.26-29); for: providing increased efficiency in light emission to the skin and capturing otherwise lost photons. (With regard to this functional limitation, it is the Examiner’s position it is a functional result of the recited structure of the transmissive material encapsulating the light sensor and light sources with no air gap. Takatani col.4, ll.26-29 discloses that material 20 is intended to protect the light source and light sensor as shown in the ‘colored space’ in annotated Fig. 3 below, such that there is no air gap between material 20 and the light source and light sensor. Material 20 also has a flat top surface that is adapted to be placed against the skin as shown in Fig. 3. Based on the illustrated structure of material 20 as shown in Fig. 3, it is the Examiner’s position that this is sufficient to meet the recited functional limitation due to Takatani’s device having a similar physical appearance and structure as described in the Applicant’s Fig. 1O and [0052-0053] for performing the recited functional limitation).

    PNG
    media_image4.png
    305
    725
    media_image4.png
    Greyscale

Takatani’s reflectance oximeter sensor as shown in Fig. 1 and col. 3, ll.47-61 is adapted to be placed against skin 18 to detect reflected light. But Takatani does not disclose wherein the device (i.e. reflectance oximeter) is configured to be adhered to the skin of a subject. 
Takatani also discloses the reflectance oximeter sensor have a barrier wall 16 which is a reflective to one or more wavelengths of light (col. 3, ll.47-61); but does not disclose wherein the barrier 16 is diffuse reflective.
Kuhn, another prior art reference in the analogous field of wearable monitors that also detects oxygen saturation by reflectance (Abstract and [0035] discusses detected reflected light from the monitor’s structures), discloses a medical device having a housing that is adapted to be strapped or adhered to a patient’s skin (see [0024: 3rd-4th sentences]). The medical device comprising light sources 32a-d, and light sensors 38, wherein the light sensor 38 is shielded from see Fig. 2B); specifically the barrier wall 96 is diffuse reflective ([0055-0056]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Takatani’s device such that it is adapted to adhere to the skin of a user in view of Kuhn, the motivation for doing so is because Takatani’s device is adapted to place against the skin (see Takatani: Fig.1) and if adhered to the skin would provide the advantage of a consistent measurement. 
It would have been further obvious to one of ordinary skill in the art at the time of invention to modify Takatani’s barrier wall to be diffuse reflective in view of Kuhn, the motivation for doing so is because Takatani’s device uses light sources emitting at multiple wavelengths (Takatani: Fig.2: light sources 12/14/15/17 each emits at a different wavelength), and Kuhn provides that when multiple light sources are used, using a light diffusing material to diffuse the emitted light will promote diffusion of separately emitted wavelengths before entering the tissue to thereby reduce the effects of differential spacing between individual light sources and the light sensor (Kuhn: [0043, 0070: first sentence]).
Regarding claim 6, Takatani discloses a device for health monitoring according to claim 5 further including that the light transmissive material (Fig.3: 20) is a light pipe that encapsulates both: the one or more light sources and the one or more sensors (light pipe structure as shown in Figs: 2-3 based on using an (inner) barrier wall 16 to optically isolated light sources 12, 14, 15, 17 and light sensor 10, and also an (un-numbered external) barrier wall; optical clear material 20 also encapsulating the light sources and light sensor, see col.4, ll.26-31).  
Regarding claim 7, Takatani discloses a device for health monitoring according to claim 5; the one or more light sources being one or more LEDs (col.3, ll.34-36, col.4, ll.4-25, LEDS 12, 14, 15 and 17); or the one or more sensors being one or more photodiodes (col.3, ll.28-39 optical detector 10 is a photodiode). 
Regarding claim 8, Takatani discloses a device for health monitoring according to claim 5 further including an external barrier wall (as shown in annotated Fig.3: un-numbered exterior wall encircles the LEDs, detector 10 and interior barrier wall 16); but does not disclose wherein the external barrier wall is diffuse reflective. However, this is taught in Kuhn, see rejection to claim 5 above and Kuhn [0055-0056] with regard to using diffuse reflective shields. It would have been further obvious to one of ordinary skill in the art at the time of invention to modify Takatani’s external barrier wall to be diffuse reflective in view of Kuhn, the motivation for doing so is because Takatani’s device uses light sources emitting at multiple wavelengths (Takatani: Fig.2: light sources 12/14/15/17 each emits at a different wavelength), and Kuhn provides that when multiple light sources are used, using a light diffusing material to diffuse the emitted light will promote diffusion of separately emitted wavelengths before entering the tissue to thereby reduce the effects of differential spacing between individual light sources and the light sensor (Kuhn: [0043, 0070: first sentence]).
Regarding claim 9, Takatani discloses a device according to claim 8, the external barrier wall (as shown in annotated Fig. 3) directing light to the skin (as shown in Fig. 3, the external wall is solid compared to the clear transmissive material 20, thus, it can be implied that it blocks ambient light from the LEDs based on the current structure. Further the exterior wall has a height of 1.9mm same as wall 16, to form a directional cone shape surrounding the LEDs as shown in Fig. 3 further annotated below, this shape formed by the walls inherently directs light emitted by the LED towards the skin. See illustration below).

    PNG
    media_image5.png
    229
    334
    media_image5.png
    Greyscale

Regarding claim 10, Takatani discloses a device for health monitoring according to claim 5 including determining oxygenation determination (col.3, ll.62-col.4, ll.3 and col.5, ll.14-16 reflectance oximeter to determine oxygenation).  
Regarding claim 11, Takatani discloses a device for health monitoring according to claim 10 further comprising: 
emitting light from one or more light sources (col.3, ll.34-35 LED 12 is a light source, also see col.4, ll.5-20, LEDs 14/15/17 are all light sources, which emit light); 
barring the emitting light from crossing through the barrier wall (col.3, ll. l.38-40, optical barrier 16 inherently bars light from the LEDs based on its name; also see col.2, ll.47-48 “[a]n optical detector (10) is optically isolated from the light source (12/14/15/17) by an optical barrier (16)”); 
receiving reflected light from the light emitted from the light sources (col.3, ll.47-62 detector 10 receives reflected light).  
Regarding claim 12, Takatani discloses a device for health monitoring according to claim 11 further comprising: 
passing the light emitted from the one or more light sources into the skin of a subject (as shown in Fig.1, light beams 30, 34 passing into skin tissue 18); 
as shown in Fig. 1, sensor 10 receives reflected light beams 32, 36); and
determining oxygenation from the reflected light (see col.3, ll.46-col.4, ll.3 reflectance oximeter to detect oxygenation, including passing emitted light from the LEDs 12/14/15/17 into the skin, detect received reflected light by detector 10 and determining oxygenation).  
Regarding claim 13, Takatani discloses a device for health monitoring according to claim 8 further comprising one or more of: 
emitting light to the skin of the user by one or both of direct emission or reflection; and, collecting light by one or both of direct collection or reflection; 
the reflection being off the barrier wall or the external barrier wall (all elements of the group are discussed in col.3, ll.46-col.4, ll.3 reflectance oximeter to detect oxygenation, emitting light from the LEDs 12/14/15/17 into the skin by reflectance, detect received reflected light by detector 10 and determining oxygenation, light is reflected off the barrier wall 16).  
Regarding claim 16, Takatani discloses a device for health monitoring according to claim 5, comprising one or more of: 
the transmissive material being epoxy (not taught by the reference, but does not need to be rejected under BRI due to “one or more of” limitation); 
the barrier wall being one or the other of metal or plastic (not taught by the reference, but does not need to be rejected under BRI due to “one or more of” limitation); 
- 3 -the barrier wall being opaque to the one or more wavelengths of light used (not taught by the reference, but does not need to be rejected under BRI due to “one or more of” limitation); 
not taught by the reference, but does not need to be rejected under BRI due to “one or more of” limitation); 
the transmissive material having a substantially flat surface (Fig. 3: the transmissive material 20 appears substantially flat on top); 
a thin adhesive being adhered to the surface of the transmissive material for adhering to the skin (see rejection to claim 5, modification based on Kuhn to make the device adhesive to skin); 
the thin adhesive having a similar refractive index to the transmissive material (not taught by the reference, but does not need to be rejected under BRI due to “one or more of” limitation); 
and/or little or no air gap being presented between the transmissive material and one or more of the skin, the light sources and the sensors (as rejection to claim 5 above, and as shown in Takatani Fig. 3, there appears to be no air gap between the transmissive material 20 pressed against skin 18, and also encapsulating light sources 12/14/15/17 and light sensor 10).  
Regarding claim 17, this claim is amended under “Preliminary Amendment” with the Applicant’s permission. Takatani discloses a device according to claim 5, 
the one or more light sensors (Figs. 2-3: 10) being centrally disposed relative one or more light sources (Figs. 2-3: 12, 14, 15, 17) to sense reflected light emitted from the light sources or LEDs (col.2, ll.35-57 reflectance oximeter sensor, also see col.3, ll.46-61, col.3, ll.62-col.4, ll.3, more than two LEDs of different wavelengths to effect a reflectance pulse oximeter); and
the one or more sources or LEDs (12, 14, 15, 17) being peripherally disposed relative to the light sensors or photodiodes (10) (as shown in Figs. 2-3, see col.4, ll.4-25
Regarding claim 21, Takatani discloses a device according to claim 5, the device comprising one or both of: 
a substrate (Fig.3: support 19 interpreted as “substrate” in the claim, col.4, ll.30-31); and 
a conductive sensor connected to the substrate (sensor 10 is connected to the substrate as shown in Fig. 3, and col.4, ll.30-31. The claim does not specify the term “conductive”; since sensor 10 is an electronic component, i.e. light detector, then it is the Examiner’s position that it is conductive sensor because electronic components are conductive). 
Regarding claim 23, Takatani discloses a device according to claim 5, the one or more light sources (12, 14, 15, 17) providing for a focused or controlled interrogation of a capillary bed in order to reduce local motion artifact effects (col.4, ll.60-col.5, ll.23 controlled light depths to decrease signal to noise ratio for determining blood oxygen saturation with high accuracy).  
Regarding claim 27, Takatani discloses the device of claim 5, having four sets of LEDs 12, 14, 15 and 17 each emitting at a different desired wavelength according to col.3, ll.63-col.4, ll.20; but does not disclose which wavelengths are used. Takatani discloses that in an alternative embodiment (Figs.4-5), the reflectance oximetry device uses light emitters that produce red light and infrared light, see col. 6, ll.1-9. Thus, it is wholly within the scope of the oximeter illustrated in Figs. 2-3 and described in col. 4, ll.4-20 to emit at red and infrared light wavelengths since it is capable of being adjusted to desired wavelengths, see col.4, ll.15-17.
Regarding claim 29, Takatani discloses the device according to claim 5, the device comprising: 
The one or more light sensors (10) being one or more pulse oximetry sensors (col.3, ll.64-65 reflectance pulse oximeter), and, the one or more light sources being for one or more col.4, ll.4-20, LEDs 12, 14, 15, 17 each emits at a different wavelength respectively), the one or more light sources being peripherally disposed relative to the light sensors (see Fig. 2 in which light sources, LEDs 12, 14, 15, 17 are peripherally located relative to light sensor 10).  
Regarding claim 30, Takatani discloses the device according to claim 29 the one or more pulse oximetry sensors and/or light sources providing for interrogation of a wider area of capillary bed in order to reduce local motion artifact effects. (col.4, ll.65-col.5, ll.23 controlled light depths to decrease signal to noise ratio for determining blood oxygen saturation with high accuracy around capillaries.)

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani and Kuhn as applied to claim 17 above, and further in view of Chance US 5,779,631 (previously cited).
Regarding claims 20 and 28, Takatani discloses the device of claim 17 comprising one light sensor being a photodiode (photodetector 10) disposed centrally relative to sixteen light sources which are LEDs (LEDs 12, 14, 15, 17); see Fig. 2. Takatani specifies that other number of LEDs can be used (col.4, ll.20-25).
To claim 20, Takatani does not disclose one or more of: two light sensors are disposed centrally relative to two or more light sources; four light sensors or photodiodes are disposed centrally relative to two or more light sources; and four light sensors or photodiodes are disposed centrally relative to four or more light sources.
To claim 28, Takatani also does not disclose one or more of: the two light sensors being photodiodes that are disposed centrally relative to the two or more light sources which are LEDs; 
However Chance, another prior art reference in analogous of wearable oximeters discloses a device (shown in Fig. 6A) comprising two light sensors or photodiodes (detector102) are disposed centrally relative to two or more light sources or LEDs (lamp 100) (see col.13, ll.25-27). In particular, Chance provides that the two detectors are each have a separate wavelength of interest, thus each detector detects one wavelength corresponding to one of the two LED lamps (col.14, ll.24-29). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Takatani’s oximeter to include two photodetectors centrally located relative to two or more LEDs, in view of Chance; the motivation for doing so is because Takatani discloses using LEDs sets 12, 14, 15, 17 each corresponding to a different wavelength (col.4, ll.4-16), thus, it would be beneficial to use at least two, or even four photodetectors so that each detector only measured one corresponding wavelength for the purposes of determining desire tissue properties (Chance: col.27, ll.18-25). 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani and Kuhn as applied to claim 5 above, and further in view of Parulski et al. US 4,967,264 (hereinafter “Parulski”).
Regarding claim 31, Takatani discloses a device according to claim 5, but does not disclose wherein the device comprising: circuitry for reducing error caused by ambient light using correlated double sampling technique
However, Parulski, a prior art reference in the field of optical sensors discloses an electrical circuitry for processing the optical data acquired by an image sensor (see abstract; imaging device using a CCD image sensor 22), see below:

    PNG
    media_image6.png
    377
    621
    media_image6.png
    Greyscale

Parulski discloses a device comprising: a circuitry for reducing error caused by ambient light including a correlated double sampling technique (Fig.4: correlated double sampling circuitry 32; col.3, ll.31-40, col.5, ll.6-31) comprising: 
first and second switches (switches 35 and 37, respectively) and; 
first and second capacitors (capacitors 33 and 36, respectively), wherein the first capacitor is in series with the light sensor (see Fig.4 annotation: output from sensor 22 goes to amplifier 31, output of amplifier 31 is directed to first capacitor 33
the second capacitor is in parallel with the output (see Fig.4 annotation: second capacitor 36 is parallel with circuitry output- which is also sensor output to A/D 39), and 
the first and second switches are disposed between the output and ground to alternatively output or shunt to ground (see Fig.4 annotation: switch 35 leads to ground “
    PNG
    media_image7.png
    30
    37
    media_image7.png
    Greyscale
” and switch 37 leads to output of the circuitry).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Takatani’s reflectance pulse oximetry sensor to include the correlated double sampling technique circuitry 23 in view of Parulski; the motivation for doing so is because Parulski shows that a double correlated sampling circuitry configuration is suitable for conditioning optical or imaging sensor signals (Parulski: col.3, ll.31-40, col.5, ll.6-31) such as Takatani’s optical pulse oximetry sensor.
Regarding claim 32, Takatani in view of Parulski discloses the device of claim 31, the device comprising: 
a substrate (Fig.3: support 19 interpreted as “substrate” in the claim, col.4, ll.30-31); and 
a conductive sensor connected to the substrate (sensor 10 is connected to the substrate as shown in Fig. 3, and col.4, ll.30-31. The claim does not specify the term “conductive”; since sensor 10 is an electronic component, i.e. light detector, then it is the Examiner’s position that it is conductive sensor because electronic components are conductive). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 12, 2021